Opinion by
Judge Hargis :
The only question involved in this case is whether the indictment states facts which constitute the public offense charged. The charge is that the appellant, who was tried and convicted, unlawfully passed a United States treasury note knowing the same to be counterfeit. The note is particularly described, and it is alleged that genuine *30United States treasury notes at the time of this offense were current in Kentucky; that such notes were issued by authority of law and current in Kentucky. This court judicially knows and it was not necessary to allege those facts more specifically than was done.

W. N. Sweeney & Son, Stuart & Atchison, for appellant.


P. W. Hardin, for appellee.

It is averred that the defendant knew the note was counterfeit and was passed, uttered and exchanged by him with such knowledge, to one A. E. Reese for property of value with the intention to defraud. These facts which show how the defendant uttered the note are stated sufficiently, and they are not mere conclusions of the pleader. They show the defendant exchanged and parted with the note, which was received by Reese for property delivered to the defendant for it.
Wherefore the judgment is affirmed.